SMITH, District Judge.
Plaintiff moves under Rule 39(b), Fed. Rules Civ.Proc. 28 U.S.C.A. for trial by jury in a motor vehicle negligence case, in spite of her failure to serve and file a timely demand for trial by jury under Rule 38.
All defendants in this case vigorously oppose the motion partly because of the probability that claimed illegal, activities of some of the defendants, while not relevant to the issues of negligence, contributory negligence, or damages, may reach the trier on questions of credibility and might prejudice the defendants before 'a jury.
The principal ground for plaintiff’s motion is the assertion that plaintiff’s counsel were unfamiliar with the requirements of the Federal Rules.
In view of the length of time that the Rules have been in effect and the wide experience of counsel representing plaintiff, including successful opposition to a similar motion in MacDonald v. Central Vermont Railway, Inc., D.C.Conn.1940, 31 F.Supp. 298, Judge Hincks, the excuse put forward is insufficient. Cf. Gora v. Jenkins Bros., D.C., 8 F.R.D. 32; Arnold v. Chicago, B. & Q. R. Co., D.C., 7 F.R.D. 678.
The motion for trial by jury is denied.